PER CURIAM.
The plaintiff’s evidence tended to show that the defendant, by narrowing a bridge rebuilt by it on the line of its railroad, and by placing and leaving in the stream under or near it a quantity of stones, cement, and other materials, so obstructed the stream as to cause the water thereof to set back upon his premises, which were used partly as meadow and pasture, and partly as a brick yard; that by reason thereof he sustained damage to an *422amount greatly, in excess of the amount of the recovery herein. The. evidence of the defendant, however, was calculated to show that the bridge was not narrowed, or the stream obstructed, to the extent claimed by the plaintiff, and that the plaintiff’s injury was not the result of any improper or negligent act of the defendant, but resulted from other causes, for which it was not responsible. Upon conflicting evidence the court submitted the case to the jury by a charge which was certainly as favorable to the defendant as it could properly ask. The jury found for the plaintiff. A careful reading of the evidence contained in the appeal book has led us to the conclusion that upon the proof the question was for the jury, that the evidence was sufficient to justify the verdict, and that the judgment should not be disturbed, unless there was some ruling which requires a reversal. We have carefully examined all the rulings of the court and exceptions to its charge to which our attention has been called by the appellant in its brief, but have found none that require a reversal, or that need be specially considered. Judgment and order affirmed, with costs.